Abatement Order filed April 7, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00472-CR
                                ____________

              CHRISTOPHER ANDREW JACKSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1322772


                           ABATEMENT ORDER
      The record in this appeal does not contain the trial court’s findings of fact
and conclusions of law on the voluntariness of appellant’s second statement, which
was the subject of his motion to suppress. Article 38.22, section 6 of the Texas
Code of Criminal Procedure requires the trial court to make written fact findings
and conclusions of law as to whether a challenged statement was made voluntarily,
even if appellant did not request them or object to their absence. Tex. Code Crim.
Proc. art. 38.22 ' 6; Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004).
The statute is mandatory and the proper procedure to correct the error is to abate
the appeal and direct the trial court to make the required findings and conclusions.
See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App.
1987).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the voluntariness of appellant’s statement and have
a supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before May 4, 2015.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.

                                   PER CURIAM